228 F.3d 1290 (11th Cir. 2000)
IVAN BOZ, Petitioner-Appellant,v.UNITED STATES OF AMERICA, Respondent-Appellee.
No. 99-12234Non-Argument CalendarD. C. Docket No. 99-01298-CIV-T-17-E
UNITED STATES COURT OF APPEALS,ELEVENTH CIRCUIT.
Sep. 29,  2000Oct. 3, 2000

Appeal from the United States District Court for the Middle District of Florida
Before TJOFLAT, BARKETT and KRAVITCH, Circuit Judges.
PER CURIAM:


1
Ivan Boz, an alien, filed a habeas corpus petition in which he claimed that his  continued and indefinite detention after a final removal order violated his due  process rights. The district court held that it lacked jurisdiction to consider  Boz's petition. We reverse.

I. BACKGROUND AND PROCEDURAL HISTORY

2
Boz, a Bahamian native, entered the United States without inspection in 1983.1  Boz was convicted in Florida state court in 1995 and again in 1997 of various  car theft offenses; the 1997 convictions resulted in a 120-day prison sentence.  After Boz served this sentence, the INS took him into custody and began  deportation proceedings against him because he had been convicted of a crime  involving moral turpitude. See 8 U.S.C.  1227(a)(2)(A)(i) (2000). The  Immigration Judge ordered Boz removed from the country, and the Board of  Immigration Appeals affirmed that order on April 27, 1998.


3
Boz has remained in custody since some time in 1997 and has been awaiting his  removal from the United States since April 1998. In June 1999, more than a year  after his removal order had become final, Boz filed a pro se petition for writ  of habeas corpus in federal district court pursuant to 28 U.S.C.  2241. In his  petition, Boz challenges not the order to remove him from the United States, but  rather his indefinite, continued incarceration in the United States. The  district court dismissed Boz's petition for lack of subject matter jurisdiction,  and Boz appeals.

II. DISCUSSION

4
The sole question on appeal is whether the District Court had jurisdiction under  28 U.S.C.  2241 to consider Boz's habeas corpus petition. Although the United  States did not contest jurisdiction, the district court concluded that 8 U.S.C.   1252(g), which limits judicial review of the removal of aliens, foreclosed  habeas relief.


5
Understanding the nature of Boz's petition is essential to our analysis. The  district court repeatedly referred to a review of the Petitioner's deportation  order,2 but that is not the relief Boz seeks. Boz accepts the order of removal  and petitions only for release from incarceration pending that removal. The INS  has not removed Boz in the two years since the order became final, and Boz fears  his detention could continue indefinitely.3


6
Congress dramatically amended the law governing judicial review of immigration  matters in 1996 through both the Antiterrorism and Effective Death Penalty Act,  Pub. L. No. 104-132, 110 Stat. 1214 ("AEDPA"), and the Illegal Immigration  Reform and Immigrant Responsibility Act, Pub. L. No. 104-208, Div. C., 110 Stat.  3009-546 ("IIRIRA"). IIRIRA established transitional provisions applicable to  aliens if their removal proceedings began before April 1, 1997, and more complex  permanent provisions applicable if removal proceedings began after that date.  See Mayers v. United States Dep't Immigration and Naturalization Serv., 175 F.3d 1289, 1293 n.4 (11th Cir. 1999). The INS claims in its brief that it initiated  proceedings against Boz in August 1997, see Br. for Appellee at 6, but the  record itself is silent on when in 1997 the removal proceedings began.  Nonetheless, regardless of whether IIRIRA's transitional or permanent provisions  apply, we hold that the district court had jurisdiction to consider Boz's habeas  corpus petition.


7
The only statutory provision introduced by IIRIRA that is applicable during the  transitional period and that could have limited the availability of habeas  jurisdiction was 8 U.S.C.  1252(g), the provision relied on by the district  court in dismissing Boz's petition. This court has held already that aliens can  file habeas petitions in district court under the transitional rules, at least  as long as the aliens' claims affect "substantive rights that traditionally have  been reviewed by courts even in the most restrictive immigration schemes, and  where petitioners have no other avenue for relief." Mayers, 175 F.3d at 1301  n.17. Boz's constitutional claims pertaining to his continued detention satisfy  these criteria. In addition, the Supreme Court has held that  1252(g) limits  judicial review of only "three discrete actions that the Attorney General may  take: her `decision or action' to `commence proceedings, adjudicate cases, or  execute removal orders.'" Reno v. American-Arab Anti- Discrimination Comm., 525 U.S. 471, 482, 119 S. Ct. 936, 943 (1999) (emphasis removed). Boz's petition  does not challenge any of those "three discrete actions" and thus falls outside  the purview of  1252(g).


8
In order to determine the scope of judicial review available under IIRIRA's  permanent provisions, we must consider all of  1252, not just  1252(g).  Following the American-Arab decision, this court held that, under IIRIRA's  permanent provisions,  1252(g) does not preclude an alien from challenging his  detention by the INS. See Richardson v. Reno, 180 F.3d 1311, 1314 (11th Cir.  1999), cert. denied, - U.S. -, 120 S. Ct. 1529 (2000). The court concluded,  however, that the overall judicial review scheme enacted through  1252, and the  "zipper clause" in  1252(b)(9) in particular, prevented an alien from  collaterally challenging his detention before removal proceedings had become  final.4 Id. at 1315.


9
The Richardson court based its decision in large part on its interpretation of   1252's overall purpose, and the petitioner's ability to raise his claims in an  appeal of his final removal order assuaged concerns that the court's holding was  too restrictive. See id. As we recognized in Richardson, section 1252  streamlines the judicial review of removal matters. Some portions of  1252  limit the judicial review available to specific categories of aliens and from  specific decisions by the Attorney General. See, e.g.,  1252(a)(2) & 1252(e).  Section 1252(b) establishes procedural rules for an appeal of final removal  orders to the United States Courts of Appeal, and  1252(b)(9) makes that appeal  the exclusive avenue for obtaining review of "all questions of law and fact,  including interpretation and application of constitutional and statutory  provisions arising from any action taken or proceeding brought to remove an  alien from the United States." As interpreted by the Richardson court,   1252(b)(9) covers challenges to detention while removal proceedings are  underway, because detention is often "the first step in the removal process." 180 F.3d at 1318. The Richardson court determined that Congress did not  unconstitutionally suspend the writ of habeas corpus because  1252 still  provided for adequate judicial review of an alien's claims through an appeal of  the final removal order. See 180 F.3d at 1315-16.


10
Although the issue in Richardson was whether an alien could bring a habeas  petition to challenge his detention or removal proceedings while those  proceedings were still underway, there is some language in the decision that  might suggest aliens could never challenge their continued detention through a  habeas petition. See id. at 1315 (stating that  1252 provides "a sufficiently  broad and general limitation on federal jurisdiction to preclude  2241  jurisdiction over challenges to removal orders, removal proceedings, and  detention pending removal"). The logic of Richardson and the statutory  provisions it interprets, however, would not support such a reading.


11
In his habeas petition, Boz does not raise any issues relating to the removal  proceedings against him, and he does not challenge the final order of removal.  Rather, he questions his continued incarceration long after his removal order  became final. This type of claim cannot be consolidated with an appeal  immediately following the removal proceedings because it does not arise until  much later. See  1252(b)(1) ("The petition for review must be filed not later  than 30 days after the date of the final order of removal"). Thus, the  streamlining intended by  1252 has no application in this context.


12
Furthermore, because Boz's claim does not arise until after the opportunity for  a direct appeal of the removal order,  1252 provides no judicial forum for his  claim. The Supreme Court has noted that a "serious constitutional question . . .  would arise if a federal statute were construed to deny any judicial forum for a  colorable constitutional claim." Webster v. Doe, 486 U.S. 592, 603, 108 S. Ct. 2047, 2053 (1988). More specifically, because the Constitution forbids the  suspension of the writ of habeas corpus, courts, including our own circuit, have  acknowledged that foreclosing all judicial review for aliens challenging their  detention before removal would raise constitutional concerns,. See, e.g.,  Richardson, 180 F.3d at 1315; Nguyen v. Fasano, 84 F. Supp. 2d 1099, 1105-06  (S.D. Cal. 2000). Our interpretation of IIRIRA preserves the jurisdiction of the  federal courts to consider constitutional claims and avoids the difficult  Suspension Clause issue altogether.


13
Other circuits that have addressed the issue before us have agreed that IIRIRA's  permanent rules do not eliminate district court's jurisdiction under  2241 to  consider habeas petitions from aliens challenging their continued detention  after a removal order has become final. See Ma v. Reno, 208 F.3d 815, 818-19 &  n.3 (9th Cir. 2000), petition for cert. filed, 69 U.S.L.W. 3086 (U.S. July 5,  2000) (No. 00-38); Ho v. Greene, 204 F.3d 1045, 1050-52 (10th Cir. 2000);  Zadvydas v. Underdown, 185 F.3d 279, 285-86 (5th Cir. 1999), petition for cert.  filed, __ U.S.L.W. __ (U.S. Jan. 11, 2000) (No. 99-7791); cf. Parra v. Perryman,  172 F.3d 954, 956-57 (7th Cir. 1999) (district courts have jurisdiction under   2241 to consider validity of statute authorizing detention of alien, even when  removal proceedings are still underway). Unfortunately, analysis of the merits  of aliens' detention claims is not as consistent. Moreover, the record contains  no information about the reasons for Boz's continued detention, whether and to  what extent the INS periodically has reviewed Boz's case, or the details and  reasonableness of the bail. Because the district court has yet to consider the  merits of Boz's constitutional claims, and because the record is so limited, we  will remand the matter for further proceedings.

III. CONCLUSION

14
We REVERSE the district court's holding that it lacked jurisdiction under  2241  to consider Boz's habeas corpus petition, and we REMAND for further proceedings  consistent with this opinion.



NOTES:


1
 This review of the facts is taken from the briefs because no factual record was  presented to the court.


2
 See Order at 2, in R., Tab 3.


3
 The government claims that it recently authorized Boz's parole upon the posting  of a $5,000 bond, and that, because it has granted the relief Boz seeks, his  petition is moot. Boz's petition requested release from detention, however, not  just the option of posting a bond, and the government acknowledges that Boz  remains incarcerated. At the very least, we would not deem Boz's petition moot  before analyzing the reasonableness of the bail. Because the record on appeal is  so limited, we would be unable to perform that analysis even if it were  appropriate.


4
 In this case, there is a final removal order.